United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
BORDER & CUSTOMS PROTECTION,
Richford, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1661
Issued: January 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated July 13, 2012. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $1,962.08 for the period January 1 to 14, 2012 because she
received dual compensation benefits from the Office of Personnel Management (OPM) and from
OWCP; and (2) whether OWCP properly found that appellant was at fault in the creation of the
overpayment and ineligible for waiver of recovery.
FACTUAL HISTORY
Appellant, a 57-year-old border patrol officer, injured her right knee, right upper back,
shoulder and neck when she slipped on a patch of ice on January 30, 2008. She filed a claim for
benefits on January 31, 2008, which OWCP accepted for right brachial plexus contusion, upper-

back contusion, cervical strain and right cervical nerve root irritation. It paid compensation for
total disability and placed appellant on the periodic rolls.
On December 10, 2011 appellant elected to receive benefits from OPM, effective
January 1, 2012.
In a Form CA-1032 dated December 10, 2011, appellant notified OWCP that she was not
receiving any other federal benefits or payments, including OPM benefits.
In a notice of proposed termination dated December 28, 2011, OWCP informed appellant
that it was terminating her compensation because the medical evidence established that she no
longer had any residuals or disability stemming from her work injury.
A January 30, 2012 OWCP worksheet determined that appellant had incurred an
overpayment in the amount of $1,962.08 for the period January 1 to 14, 2012.
In a decision dated May 15, 2012, OWCP terminated appellant’s compensation benefits.
On May 16, 2012 OWCP made a preliminary determination that appellant received an
overpayment in the amount of $1,962.08 for the period January 1 to 14, 2012 due to her receipt
of dual benefits from OPM and under FECA. It found that she was at fault in the creation of the
overpayment. OWCP stated that appellant was aware or should have reasonably been aware that
she was in receipt of compensation benefits while recovering OPM benefits. Appellant was
advised that she could request a telephone conference, a final decision based on the written
evidence only or a hearing within 30 days if she disagreed that the overpayment occurred, with
the amount of the overpayment or if she believed that recovery of the overpayment should be
waived. OWCP requested that she complete an accompanying overpayment recovery
questionnaire (Form OWCP-20) and submit financial documents in support thereof within 30
days.
By letter dated June 12, 2012, appellant contended that she was not responsible for the
overpayment because the December 28, 2011 proposed termination notice indicated that she had
30 days to respond. She stated that because she received OPM benefits within this period, at a
time when she believed she was having her compensation terminated, the overpayment should be
waived.
In a decision dated July 13, 2012, OWCP finalized the overpayment of $1,962.08. It
found that she was at fault in the creation of the overpayment in the amount of $1,962.08 for the
period January 1 through 14, 2012. It directed recovery under the Debt Collection Act.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of FECA states that, while an employee is receiving workers’
compensation, he or she may not receive salary, pay or remuneration of any type from the United
States, except in return for services actually performed or for certain payments related to service
in the Armed Forces, including benefits administered by the Department of Veterans Affairs
unless such benefits are payable for the same injury or the same death being compensated for

2

under FECA.1 The implementing regulations provide that a beneficiary may not receive wageloss compensation concurrently with a federal retirement or survivor annuity.2 The beneficiary
must elect the benefit that he or she wishes to receive.3
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,962.08 for the period January 1 through 14, 2012.
Appellant received dual compensation from OPM in addition to wage-loss compensation she had
been receiving under FECA during this period. Consequently, any wage-loss compensation she
received from OWCP for a period beginning on or after January 1, 2012 constitutes an
overpayment of benefits. Appellant is not eligible to receive wage-loss compensation and
disability retirement benefits from OPM for the same time period.4 OWCP calculated the
amount of the overpayment by taking the monthly compensation she was due for the period
December 18, 2011 to January 14, 2012 and dividing it by half, to cover the two weeks she
received the overpayment during January 1 to 14, 2012.
Although appellant argues that OWCP did not finalize the termination of her
compensation benefits until May 15, 2012, this fact does not establish that appellant did not
receive an overpayment of compensation. The overpayment was based upon her election of
OPM benefits and continued acceptance of OWCP benefits during the January 2012 time period.
Appellant was entitled to either OPM retirement benefits or OWCP benefits but not both.
Accordingly, the Board finds that appellant received an overpayment of compensation in
the amount of $1,962.08 for the period January 1 through 14, 2012.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA5 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.6

1

5 U.S.C. § 8116(a).

2

20 C.F.R. § 10.421(a).

3

Id.

4

20 C.F.R. § 10.421(a); see Franklin L. Bryan, 56 ECAB 310 (2005).

5

5 U.S.C. § 8129(a)-(b).

6

Bonnye Mathews, 45 ECAB 657 (1994).

3

In determining whether an individual is with fault, section 10.433(a) of OWCP’s
regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
Failed to provide information which the individual knew or should have
known to be material; or
Accepted a payment which he or she knew or should have known to be
incorrect.”7
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provide in relevant part:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”8
ANALYSIS -- ISSUE 2
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment.
OWCP found that appellant was at fault in the creation of the overpayment as she knew
or should have known that FECA benefits she received were incorrect. The record establishes
that on December 10, 2011 she notified OWCP on her Form CA-1032 that she was not in receipt
of any other federal benefits or payments, including OPM benefits. The form specifically
advised appellant to report all other income received, including other agencies of the Federal
Government; appellant checked a box indicating that she was not receiving income from other
federal agencies. On the same date, December 10, 2011, appellant elected to receive retirement
benefits from OPM, effective January 1, 2012. Appellant knew or should have known that her
acceptance of compensation benefits for periods after January 1, 2012 was incorrect, as she had
elected to receive OPM benefits commencing this period. She accepted payments after
January 1, 2012. As appellant accepted compensation benefits from OWCP which covered the
period January 1 through 14, 2012, the Board finds that she was at fault in the creation of the
overpayment and is not entitled to waiver.9
7

20 C.F.R. §10.433(a).

8

Id. at § 10.433(b).

9

Lawrence J. Dubuque, 55 ECAB 667, 673 (2004).

4

With respect to the recovery of the overpayment in compensation, the Board’s
jurisdiction is limited to reviewing those cases where OWCP seeks recovery from continuing
compensation benefits under FECA.10 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection Act.11
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,962.08 during the period January 1 through 14, 2012 because she received dual
compensation benefits from OPM and under FECA. The Board further finds that OWCP
properly found that appellant was at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

11

Cheryl Thomas, supra note 10.

5

